Citation Nr: 0616483	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1991.

This claim is on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was reopened and remanded by the Board in July 2005 
for further development and is now ready for disposition.


FINDINGS OF FACT

1.  Service medical records reflect a blood sugar level of 
127 mg/dl (reference range 70-115).

2.  Post-service medical evidence indicates that the 
veteran's current diagnosis of diabetes mellitus was first 
shown during military service.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, diabetes 
mellitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the veteran's blood sugar 
level was 127 mg/dl (reference range 70-115) at the time of 
military retirement.  Although the evidence does not reflect 
a diagnosis of diabetes mellitus, additional blood sugar 
levels are as follows:  

August 1983		107 mg/dl (range 70-
105)
August 1984		103 (70-105)
March 1987		119 (70-105)
May 1988		91 (70-105)
October 1988		114 (70-115).

While the veteran indicated that he was treated for diabetes 
mellitus shortly after discharge, post-service medical 
evidence shows that he was diagnosed with diabetes mellitus 
in 1993, nearly two years after service separation.  
Outpatient treatment records show a current diagnosis of 
diabetes mellitus.  

Only two medical opinions directly address the issue of 
whether the veteran's current diabetes mellitus is related to 
military service.  On one hand, an August 2005 VA diabetes 
mellitus examination report reflected that the service 
retirement examination showed a blood sugar level of 127, but 
it was unclear whether this was a fasting glucose.  The 
examiner reported the earliest documentation of hyperglycemia 
was September 1993.  After a physical examination, the 
examiner opined that:

[t]here is no documentation that veteran 
was diagnosed with diabetes during his 
active service or within a year of his 
retirement.  Earliest documentation of 
frank hyperglycemia in C file is 
22Sept93.  [The veteran's] diabetes is 
less likely as not a result of his 
service.

On the other hand, in a January 2006 letter, a Professor of 
Medicine and Board Certified Endocrinologist at the 
University of California reflected that he had reviewed the 
veteran's service medical records and current treatment 
records.  He concluded:

it is my opinion that it is more likely 
than not that this veteran's diabetes is 
related to his military duty.  I base 
this opinion on the fact that at his 
separation physical exam on 8/29/91 he 
had a documented fasting blood sugar of 
127 mg/dl.  According to the American 
Diabetes Association criteria for the 
diagnosis of diabetes, this constitutes 
evidence of diabetes which was present 
while he was still in the Navy 
(8/29/1991).

Notwithstanding the conflicting medical opinions, the Board 
finds that the evidence supports a grant of benefits.  First, 
the evidence is clear that the veteran's blood sugar was 
higher than the normal reference range at the time of service 
retirement.  Next, while the VA examiner based his opinion on 
the fact that the record did not show that the blood sugar 
was a fasting glucose, the private endocrinologist noted that 
the blood sugar was a fasting glucose.  

The Board has reviewed the service medical records and finds 
that the evidence does not indicate whether the laboratory 
result was based on a fasting glucose level.  Nonetheless, 
the conflicting medical opinions, at the very least, put the 
issue into equipoise.  As such, giving the veteran the 
benefit of the doubt, and based on the evidence outlined 
above, the Board finds that service connection is warranted 
for diabetes mellitus. 

On a procedural note, the Board points out that the private 
endocrinologist's opinion was submitted directly to the Board 
without a waiver from the veteran.  Nonetheless, given the 
favorable outcome to the veteran, he is not prejudiced by the 
Board's consideration of the evidence.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in August 2001.  Inasmuch as the Board 
is allowing the benefit sought on appeal, the veteran will 
not be prejudiced by the Board's decision even if the notice 
and duty to assist provisions contained in the law have not 
been completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to service connection for diabetes 
mellitus is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


